Robinson, C. J.
This cause is submitted on an abstract, an additional abstract, and a motion to dismiss and affirm. The failure of the plaintiff to present an argument would have deprived her of the right to a hearing in this court on the merits of the case. The .additional abstract, which is not denied, states that notice of appeal has not been served on the clerk of the district court. This must be taken as true. The omission to serve the clerk with notice is fatal. See State v. Clossner, 84 Iowa, 401 (decided at present term of this court). The ease is dismissed.]